Citation Nr: 1225916	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  04-16 436A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to an initial rating higher than 30 percent for tension headaches.

4.  Entitlement to a higher initial rating for a left testicular cyst, rated noncompensable from April 1, 1999 to June 11, 2009 and 10 percent disabling since June 12, 2009.

5.  Entitlement to an initial compensable rating for pterygium of the left eye.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 19, 2000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from November 1980 to March 1999.  He also had verified periods of active duty for training (ACDUTRA) in the Army Reserve from May 23, 1976 to June 5, 1976; from June 3, 1978 to June 17, 1978; and from July 21, 1979 to August 4, 1979.

These matters initially came before the Board of Veterans' Appeals (Board) from June 2000 and February 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In the June 2000 decision, the RO granted service connection for tension headaches and a left testicular cyst and assigned initial noncompensable disability ratings, both effective April 1, 1999.  In the February 2003 decision, the RO denied entitlement to service connection for bilateral ankle and right hip pain.

In the February 2003 decision, the RO also granted a TDIU, effective September 19, 2000.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeals for higher initial ratings for the service-connected tension headaches and left testicular cyst.

In a February 2003 decision, a Decision Review Officer (DRO) granted special monthly compensation (SMC) on account of being housebound, effective from January 30, 2001 to March 1, 2001.

In January 2007 and April 2009, the Board granted the Veteran's petitions to reopen the claims of service connection for bilateral ankle and right hip disabilities and remanded the underlying claims, as well as the headache and left testicular cyst issues currently on appeal, for further development.

In April 2011, the Appeals Management Center (AMC): assigned an initial 30 percent rating for tension headaches, effective April 1, 1999; and assigned an initial 10 percent rating for a left testicular cyst, effective June 12, 2009.

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a bilateral eye disability and the Board had remanded that issue in April 2009 for further development.  In July 2010, the AMC granted service connection for that disability, and thereby resolved the appeal as to that issue.

The issues of entitlement to service connection for neck and cardiac disabilities and entitlement to increased ratings for bilateral hearing loss and residuals of a left inguinal hernia repair have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to higher initial ratings for tension headaches, a left testicular cyst, and pterygium of the left eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran had symptoms of a bilateral ankle disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current bilateral ankle disability and the in-service symptoms.

2.  The Veteran had symptoms of a right hip disability in service and there is post-service continuity of symptomatology demonstrating a nexus between the current right hip disability and the in-service symptoms.

3.  From April 1, 1999 to September 18, 2000, the Veteran was service-connected for a right shoulder disability, rated 40 percent disabling; and had additional service connected disabilities that brought his combined disability rating to 90 percent.   

4.  From April 1, 1999 to September 18, 2000, the Veteran's service-connected disabilities precluded employment for which his education and occupational experience would have otherwise qualified him.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for a right hip disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

3.  The criteria for a TDIU due to service-connected disabilities, from April 1, 1999 to September 18, 2000, have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

As the Board is granting the claims of service connection for bilateral ankle and right hip disabilities and for a TDIU for the entire period from April 1, 1999 to September 18, 2000, the claims are substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Analysis

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reflect that the Veteran has been diagnosed as having various bilateral ankle and right hip disabilities.  For example, a September 2007 VA examination report indicated diagnoses of a bilateral ankle strain and a right hip strain with impaired range of motion and arthritis.  Thus, current disabilities have been demonstrated.

There is also evidence of in-service symptoms of bilateral ankle and right hip disabilities and of a continuity of symptomatology linking those symptoms to the current disabilities.

Service treatment records include July 1983 and October 1986 reports of treatment for severe pain with range of motion of the right ankle and throbbing polyarthralgias, including of the ankles and right hip.  X-rays revealed mild degenerative changes of the right hip and diagnoses of Achilles tendonitis and decompression sickness were provided.  In September 1998, the Veteran was treated for hip pain during prolonged periods of running and walking.  Also, he reported on an October 1998 report of medical history for purposes of retirement from service that he experienced bilateral Achilles tendon calcifications.

VA treatment records dated from November 1999 to February 2007, a May 2002 VA examination report, and various statements submitted by the Veteran dated from September 1999 to November 2005 include reports of bilateral ankle and right hip pain, which began in service and had continued ever since that time. Examinations revealed right hip pain, decreased motor strength of the right hip (3/5) and right ankle, and impaired ankle reflexes bilaterally.  X-rays revealed mild degenerative changes/osteoarthritis of the hip and degenerative changes of the right calcaneus (noted as possibly due to prior trauma or post inflammatory changes).  The Veteran underwent a resection of a right painful calcaneal heel spur in February 2004 and was diagnosed as having a painful right Haglund's deformity.

The September 2007 VA examination report reflects that the Veteran reported constant mild to severe bilateral ankle and right hip pain.  He used ankle braces, but was not wearing them at the time of the examination.  As a result of such symptoms, he experienced difficulty with prolonged standing and walking, walking up and down steps, and climbing.  Examination revealed that the Veteran had a moderately slow antalgic gait and used a cane for ambulation.  There were limited ranges of bilateral ankle and right hip motions with pain.  The Veteran was diagnosed as having a bilateral ankle strain and a right hip strain with impaired range of motion and arthritis.

In an April 2009 letter, the Veteran reported that his ankle and hip problems began while running and jumping in service and had worsened in the years since that time.

In June 2009, the physician who conducted the September 2007 VA examination reviewed the Veteran's claims file and opined that his bilateral ankle and right hip strain were not caused by or a result of service.  This opinion was based upon a review of the claims file and the Veteran's October 1998 retirement examination which revealed that his lower extremities were normal.

The physician also opined that the current right hip arthritis was likely ("as least as likely as not") caused by or a result of service.  He explained that the October 1996 X-ray in service revealed right hip arthritis.

In November 2010, the September 2007 examiner re-reviewed the Veteran's claims file and opined that his bilateral ankle and right hip strain were not caused by or a result of service, but that the right hip "condition" was likely ("as least as likely as not") caused by or a result of service.  The rationale provided for these opinions was identical to that which was provided in June 2009.

The September 2007 examiner again reviewed the Veteran's claims file in April 2011 and opined that his right hip "condition" was a reflex not caused by or a result of service.  No further explanation or reasoning for this opinion was provided.

The June 2009 and November 2010 opinions as to the diagnosed bilateral ankle and right hip strain are entitled to minimal probative weight because they were primarily based on a lack of clinical evidence of lower extremity problems during the Veteran's October 1998 retirement examination and did not reflect consideration of the Veteran's treatment for ankle and hip problems in service and his reports of a continuity of bilateral ankle and right hip symptomatology in the years since service.  

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

As for the diagnosed right hip arthritis, the opinions of record are contradictory as to whether this is related to service and the April 2011 opinion is of very little probative weight because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In sum, there is evidence of current bilateral ankle and right hip disabilities, in-service bilateral ankle and right hip symptoms, and a continuity of symptomatology in the years since service.  The Veteran is competent to report symptoms of bilateral ankle and right hip disabilities, such as pain, as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is no affirmative evidence to explicitly contradict his reports, the clinical evidence of record confirms a history of persistent bilateral ankle and right hip problems in the years since service, and the Veteran's reports are generally consistent with the evidence of record.  Thus, the Board finds that his reports as to a continuity of symptomatology since service are credible. 

As there is evidence of in-service symptoms of bilateral ankle and right hip disabilities, current bilateral ankle and right hip disabilities, and evidence of a continuity of symptomatology since service, and resolving all reasonable doubt in favor of the Veteran, the weight of the evidence supports a conclusion that regardless of how diagnosed, the Veteran's current bilateral ankle and right hip disabilities were incurred in service.  See Clemons v. Shinseki, 23 Vet App 1 (2009) (holding that a claim for service connection for a psychiatric disability encompasses all symptomatology of that disability, regardless of how diagnosed).  Service connection is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.

TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

In the February 2003 rating decision, the RO granted a TDIU, effective September 19, 2000.  Thus, the question of entitlement to a TDIU since that date is not at issue. However, the effective date of service connection for the Veteran's tension headaches and left testicular cyst is April 1, 1999, and the evidence reflects that he was unemployed between that date and September 19, 2000 and that he reported an inability to work due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to September 19, 2000.

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

During the period from April 1, 1999 to September 18, 2000, the Veteran was service-connected for the following disabilities:  a right shoulder disability, rated 40 percent disabling; tension headaches, rated 30 percent disabling; right knee weakness and instability, rated 20 percent disabling; chronic low back pain, rated 20 percent disabling; degenerative arthritis of the left knee, rated 10 percent disabling; tinnitus, rated 10 percent disabling; left carpal tunnel syndrome, rated 10 percent disabling; right carpal tunnel syndrome, rated 10 percent disabling; genital herpes, rated noncompensable; ocular allergies, rated noncompensable; a left testicular cyst, rated noncompensable; pterygium of the left eye, rated noncompensable; bilateral hearing loss, rated noncompensable; residuals of left inguinal hernia repair, rated noncompensable; and nummular eczema and lichen simplex chronicus, rated noncompensable.  His combined disability rating was 90 percent.  

Thus, the Veteran met the schedular requirements for a TDIU for the entire period from April 1, 1999 to September 18, 2000.  The remaining question is whether his service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him.

In a September 2000 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940), in statements dated in March 2002, January 2003, and April 2004, and during an April 2003 VA pain evaluation and the September 2007 VA examination, the Veteran reported that he had a college education, that he had worked as a salesman prior to service, and that he had attended medical technologist school from January 1990 to April 1991.  While he was employed as a medical technologist, he experienced difficulty with prolonged standing and walking, walking up and down steps, and climbing due to his now service-connected bilateral ankle and right hip disabilities.  Also, he had not been employed since his retirement from service because he was unable to search for or perform employment due to his service-connected disabilities.

In the February 2003 rating decision, entitlement to a TDIU was granted based on the fact that the evidence of record reflected that the Veteran was unable to secure of follow a substantially gainful occupation as a result of his service-connected disabilities.

The physician who conducted a second September 2007 VA examination opined that the Veteran would be able to perform his occupation as a medical technician despite his service-connected left inguinal hernia residuals.  However, his ability to work would be limited in that he would have to avoid lifting heavy objects in excess of 80 pounds to avoid recurrence of the hernia.

In sum, the evidence indicates that the Veteran was unemployed for the entire period from April 1, 1999 to September 18, 2000, that his service-connected disabilities placed limitations on his ability to work when he was employed, that he has consistently reported an inability to work due to his service-connected disabilities, and that he was granted a TDIU due to this fact.  

The Veteran is competent to report the symptoms of his service-connected disabilities and the effects of such symptoms on his employability.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Further, there is no affirmative evidence to explicitly contradict his reports, they are generally consistent with the evidence of record, and he has been granted a TDIU based on the effects of his service-connected disabilities.  Thus, the Board finds that his reports are credible. 

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board concludes that his service-connected disabilities prevented him from securing and following substantially gainful employment consistent with his education and occupational experience for the entire period from April 1, 1999 to September 18, 2000.  Entitlement to a TDIU during that period is, therefore, granted.


ORDER

Entitlement to service connection for a bilateral ankle disability is granted.

Entitlement to service connection for a right hip disability is granted.

Entitlement to a TDIU, from April 1, 1999 to September 18, 2000, is granted.


REMAND

The Veteran was afforded a VA examination in September 2010 to assess the severity of his service-connected tension headaches.  The examiner opined that the Veteran's prostrating headaches would not prohibit him from working.  No further explanation or reasoning for this opinion was provided.

The September 2010 VA examination is inadequate to the extent that the opinion as to the effect of the Veteran's headaches on employment is unaccompanied by any specific explanation or reasoning and is therefore of little probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  As a higher initial rating for the service-connected headaches is potentially warranted based on economic inadaptability, a new examination is necessary to obtain an adequate opinion as the effect of the Veteran's headaches on potential employment.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported on a January 2003 "Financial Status Report" form (VA Form 5655) that he was in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  

The Veteran was afforded a VA examination in September 2010 to assess the severity of the service-connected left testicular cyst.  The examination report appears to make reference to VA genitourinary tests conducted in July 2010.  The most recent VA treatment records in the claims file are contained in the Philadelphia Vista electronic records system and are dated in June 2010.  There are no additional records among the Veteran's paperless records in the Virtual VA system.  

Thus, it appears that there may be additional VA treatment records that have not yet been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

In a July 2010 rating decision, the AMC granted service connection for pterygium of the left eye and assigned an initial noncompensable disability rating.  In January 2011, the Veteran submitted a notice of disagreement with the initial rating assigned in the July 2010 decision.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case as to the issue of entitlement to a higher initial rating for pterygium of the left eye.  This issue should not be certified to the Board unless a sufficient substantive appeal is submitted.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

3.  Obtain and associate with the claims file all records of the Veteran's treatment for headaches and a left testicle disability contained in the Philadelphia Vista electronic records system from June 2010 to the present. 

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to determine the current severity of his service-connected chronic headaches.  All indicated tests and studies should be conducted.
The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches and the frequency and duration of any such attacks.

The examiner should specifically opine as to whether the Veteran's headaches are productive of severe economic inadaptability.  

The examiner must provide reasons for any opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

6.  If any benefit for which an appeal has been perfected remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


